Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 1 of 9 PageID #: 21




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF LOUISIANA

                                    LAKE CHARLES DIVISION

SUREN S. and NATALIA                *     CIVIL ACTION NO.
A YRAPTEYAN,         Plaintiffs,    *
                                    *     JUDGE JAMES CAIN
VERSUS                              *
                                    *     MAGISTRATE JUDGE KAY
ALLIED TRUST INSURANCE              *
COMPANY,                Defendant. *
******************************************************************************

                                  COMPLAINT FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, come Complainants, Suren S. and

Natalia Ayrapteyan (hereinafter "Complainants" or "Ayrapteyans"), and file their Complaint

against Defendant, Allied Trust Insurance Company, (hereinafter "Defendant" or "Allied Trust"),

respectfully averring as follows:

                                        I.      PARTIES

       1.      Made Plaintiffs herein are Suren S. and Natalia Ayrapteyan, persons of the full age

of majority and residents of the Parish of Calcasieu, State of Louisiana.

       2.      Made Defendant herein is Allied Trust Insurance Company, a foreign insurance

company licensed to do business in the State of Louisiana and the Parish of Calcasieu, which may

be served through its Registered Agent of Service of Process: the Louisiana Secretary of State,

8585 Archives Avenue, Baton Rouge, Louisiana 70809.

                            II.      JURISDICTION AND VENUE

       3.      Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1332 and

1441 because complete diversity of citizenship exists between the parties and because the amount

in controversy is greater than the minimum jurisdictional amount.
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 2 of 9 PageID #: 22




         4.    Venue is proper in this Honorable Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the events or omissions giving rise to the claim occurred in this District.

Complainants reside in this District and the Property that is subject to the dispute between

Complainants and Defendant is located in this District.

                                 III.    RELEVANT FACTS

         5.     At all times relevant hereto, Complainants owned the property ("The Property")

located at the following address: 5728 E. Dietrich Loop, Lake Charles, Louisiana 70605. At all

times relevant hereto, Defendant provided a policy of insurance, Policy Number 783899 (the

"Policy"), to Complainants which covered the Property against perils including wind, hail, and

water.

         6.    On August 27, 2020, Hurricane Laura damaged the Complainants' Property

causing significant damage to and throughout the buildings.

         7.    In the near aftermath of the Hurricane, Complainants reported their loss to their

insurer, Allied Trust Insurance Company, and were assigned claim number 2015149.

         8.    Upon notification of the loss, Defendant inspected the Property, and provided

estimates on the claim.

         9.    On October 9, 2020, Hurricane Delta further damaged the Property.

         10.   Thereafter, Complainants reported their losses to their insurer, Allied Trust, but

were not assigned a new claim number.

         11.   Upon notification of the damage, Defendant inspected the Property, and provided

estimates on the damage.

         12.   These estimates, however, grossly underreported the damages to the Property.
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 3 of 9 PageID #: 23




        13.    Allied Trust's inspection of the Property constituted satisfactory proof of loss, as

that term is used in conjunction with Louisiana's bad faith statutes, La. R.S. §§ 22:1892 and

22: 1973.

        14.    Once Complainants realized Defendant would not adjust their claim fairly, they

hired the independent adjusters of Property Damage Consultants, LLC to inspect the Property and

document their findings.

        15.    On March 30, 2021, they inspected the Property and created a report indicating that

the Property had been damaged by Hurricane Laura and an estimate documenting the following

amounts required for repair and replacement:      1) $323,023.03 in damage to the dwelling, 2)

$11,860.15 in damage to other structures, 3) $79,672.00 in damage to contents, and 4) $23,116.49

in damage to additional living expenses.

        16.    On June 15, 2021, a demand for release of unconditional tenders was sent to Allied

Trust, along with the estimate of Property Damage Consultants, LLC, demonstrating the losses

documented therein.

        17.    Despite receiving this proof of loss, Defendant has yet to tender adequate insurance

proceeds.

       18.     Complainants attempted to recover the remaining amount of their damages from

Defendant to no avail. Defendant has affirmatively stated that they will pay no more.

       19.     Defendant's failure to comply with the terms of its own Policy caused and continues

to cause significant delay to the repair of Complainants' Property.

       20.     Upon information and belief, Defendant purposefully and/or negligently failed to

timely tender proceeds due Complainants after having received satisfactory proof of loss.
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 4 of 9 PageID #: 24




        21.     Upon information and belief, Defendant purposefully and/or negligently

misrepresented to Complainants the terms and conditions of the Policy.

        22.     Upon information and belief, Defendant conducted the investigation and claims

handling for Complainants' claim in bad faith.

        23.     Upon information and belief, Defendant manipulated its pncmg software to

artificially suppress the cost of repairs below market value and over depreciated the losses.

        24.     Upon information and belief, Defendant purposefully or at least negligently failed

to include adequate overhead and profit in its estimates of damages.

        25.     Complainants have incurred additional expenses in making repairs because

Defendant failed to timely compensate them for their losses under the Policy.

        26.     Complainants incurred professional expenses, including expert and/or attorney's

fees, to determine that Defendant wrongfully failed to adequately/timely pay on their claims under

the Policy.

        27.     Complainants have incurred or may incur additional living expenses as a result of

the damages caused to their Property by Hurricanes Laura and Delta, including those additional

living expenses that may be incurred during the repair of the Property.

                                     IV.      CAUSES OF ACTION

                                A.         Breach of Insurance Contract

        28.    Complainants reallege and re-aver the allegations contained in paragraphs 1-27,

above, as if restated herein.

       29.     Despite having adequate proof of loss, Defendant failed to timely tender adequate

funds under the Policy.

       30.     An insurance contract, the Policy, exists between Complainants and Defendant.
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 5 of 9 PageID #: 25




        31.     By purposefully and/or negligently failing to timely tender undisputed insurance

proceeds, Defendant breached the insurance contract.

        32.     By purposefully and/or negligently misrepresenting to Complainants the terms and

conditions of the relevant Policy, Defendant breached the insurance contract.

        33.     By conducting the investigation and claims handling in bad faith, Defendant

breached the insurance contract.

        34.     By manipulating its pricing software to artificially suppress the cost of repairs

below market value, Defendant breached the insurance contract.

        35.     By failing to adequately compensate Complainants for the damages to the Property,

as required by the Policy, Defendant breached the insurance contract.

        36.     Complainants have suffered and continue to suffer damages as a result of these

breaches of the insurance contract.

                                        B.      Bad Faith

        37.     Complainants reallege and re-aver the allegations contained in Paragraphs 1-36,

above, as if restated herein.

       38.     The actions and/or inactions of Defendant in failing to adequately compensate

Complainants for the covered losses under the Policy were arbitrary, capricious, and without

probable cause - as those terms are used in conjunction with La. R.S. §§ 22:1892 and 22:1973,

making Defendant liable for statutory bad faith penalties.

       39.     Under La. R.S. § 22: 1973, an insurer owes a good faith duty and fair dealing to an

insured and has an affirmative duty to adjust claims fairly and promptly; failing to pay a claim in

a manner that is arbitrary, capricious or without probable cause is in violation of La. R.S. §

22:1973.
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 6 of 9 PageID #: 26




        40.     "[F]ailing to pay the amount of any claim due any person insured by the contract

within sixty days after receipt of satisfactory proof of loss from the claimant when such failure is

arbitrary, capricious, or without probable cause" is considered "bad faith" and is in violation of

La. R.S. § 22:1973.

        41.     La. R.S. § 22: 1892 imposes bad faith penalties on insurers who fail to adequately

pay claims following satisfactory proof of loss within thirty (30) days.

        42.     Defendant is in violation of La. R.S. §§ 22: 1973 and 22: 1892 for failing to provide

Complainants adequate payment in connection with their damages, despite having received

satisfactory proof of loss following its own inspection(s) of the Property and after Complainants

independently provided documentation of the damages and replacement costs needed.

        43.     Defendant's misrepresentation of the terms of the Policy was in bad faith.

        44.     Defendant's failure to pay timely for damages Defendant knew, or should have

known, existed at the time of the initial adjustment of the relevant claims, was in bad faith.

        45.     Upon information and belief, further evidence of Defendant's bad faith will be

revealed through the discovery process.

                                        V.      DAMAGES

       46.      Complainants reallege and re-aver the allegations contained in Paragraphs 1-45,

above, as if restated herein.

       47.      Defendant is liable to Complainants under the following legal theories:

               a. Breach of Contract;

               b. Bad faith claims adjusting practices, including but not limited

                   to, failing to adequately adjust Complainants' claims; failing to

                   timely initiate loss adjustment; misrepresentation of the terms of
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 7 of 9 PageID #: 27




                    the applicable insurance Policy; purposeful or negligent under-

                    scoping of damages leading to a failure to pay the relevant

                    claims; purposeful price manipulation leading to a failure to pay

                    the relevant claims; failure to pay timely for damages Allied

                    Trust knew, or should have known, existed at the time of the

                    original   adjustment;   failing   to   timely   tender   adequate

                    supplemental payment(s), etc.; and

               c. Negligent claims adjusting practices leading to the incurrence of

                    professional fees.

       48.      As a result of Defendant's breaches of contract, bad faith claims adjusting, and

other bad acts, Complainants have incurred the following, non-exclusive damages:

               a. Diminution of the value of the Property;

               b. Actual repair costs;

               c. Consequential Damages;

               d. Penalties delineated in La. R.S. §§ 22:1892 and 22:1973;

               e. Mental anguish; and

               f.   Attorney's fees, other professional fees, and litigation costs

                    associated with the bringing of this action.

                                 JURY DEMAND

       49. Complainants request a trial by jury.

       WHEREFORE, Complainants, Suren S. and Natalia Ayrapteyan, pray that, Defendant,

Allied Trust Insurance Company, be served with a copy of this Complaint and be duly cited to

appear and answer the allegations contained therein, and that after expiration of all legal delays
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 8 of 9 PageID #: 28




and proper legal proceedings, there be a judgment entered in favor of Complainants, Suren S. and

Natalia Ayrapteyan, and against Defendant, Allied Trust Insurance Company, in an amount that

will fully and fairly compensate Complainants pursuant to the evidence and in accordance with

the law, all sums with legal interest thereon, from the date of judicial demand until fully paid, for

penalties and attorney fees, for all costs of these proceedings, and for all general and equitable

relief.

                                              Respectfully submitted,

                                              Isl Michael G. Hodgkins
                                              VERON, BICE, PALERMO & WILSON, L.L.C.
                                              Michael G. Hodgkins (#20862)
                                              Jere Jay Bice (#18793)
                                              Peyton F. Pawlicki (#37826)
                                              721 Kirby Street (70601)
                                              P.O. Box 2125
                                              Lake Charles, Louisiana 70602
                                              Phone: (337) 310-1600
                                              Fax: (337) 310-1601
                                              E-mail:mgh@veronbice.com
                                                      jay@veronbice.com
                                                      peyton@veronbice.com

                                              Isl Richard P. Voorhies, III
                                              THE VOORHIES LAW FIRM
                                              Richard P. Voorhies III (#30782)
                                              Michael Lonegrass (#28124)
                                              Energy Centre
                                              1100 Poydras St., Suite 2810
                                              New Orleans, Louisiana 70163
                                              Phone: (504) 875-2223
                                              Fax: (504) 875-4882
                                              E-mail:richard@voorhieslaw.com
                                                      mike@voorhieslaw.com

                                              ATTORNEYS FOR PLAINTIFFS
Case 2:21-cv-02252-JDC-KK Document 1 Filed 07/29/21 Page 9 of 9 PageID #: 29




PLEASE SERVE:

ALLIED TRUST INSURANCE COMPANY
THROUGH ITS AGENT FOR SERVICE:
LOUISIANA SECRETARY OF STATE
8585 Archives Avenue
Baton Rouge, Louisiana 70809
